Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 23, 34-41, 49 and 60-63 are pending. Claims 61-63 have been added. Claims 33, 42-48 and 50-59 have been canceled. Claims 23 and 49 have been amended. Claims 23, 34, 36-37, 39, 41, 49 and 60-63 are being examined in this application. In the response to the restriction requirement, Applicants elected DMPC, human apoA-I, cholesterol, muramyl tripeptide phosphtidylethanolamine, and no lysolipid. Claims 35, 38 and 40 are withdrawn as being drawn to a nonelected species.

Claim Rejections - 35 USC § 112
The rejection of claims 33, 36-37, 39, 41 and 60 under 35 USC 112(d) is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This is a new rejection.
Claim 63 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 63 is drawn to an inherent property of the nanoscale assembly of claim 23. Thus, claim 63 fails to further limit the subject matter of claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection has been modified.
Claims 23, 34, 36-37, 39, 41, 49 and 60-63 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (WO 2016/154544) in view of Pahl et al. (J Exp Clin Cancer Res. 2014; 33(1):27).
Nam et al. teach a method for inducing an immune response to an antigen comprising administering to a subject in need an effective amount of a composition comprising a nanoparticle, wherein the antigen is complexed with the nanoparticle, wherein an adjuvant is complexed with the nanoparticle (claim 40), wherein the adjuvant 
Nam et al. further teach that the composition is a cancer vaccine (Fig. 12; page 47, lines 16-19; passim).
	Nam et al. also teach the at least one phospholipid is cholesterol (page 40, line 10).
Nam et al. additionally teach that pathogen-associated molecular patterns (PAMPs) conjugated to the particle surface or co-encapsulated include peptidoglycan (para bridging pages 70-71).
Nam et al. further teach the at least one phospholipid is DMPC (page 18, lines 22-30; page 87, line 30; page 88, line 19; page 95, lines 11-21; page 100, line 13; page 101, line 17; page 107, line 22; page 108, line 1).
Nam et al. do not teach the promoter drug is muramyl tripeptide phosphatidylethanolamine.
Pahl et al. teach liposome-encapsulated muramyl tripeptide inhibited tumor growth (see “results” on pages 4-10).
Pahl et al. further teach the muramyl tripeptide is muramyl tripeptide phosphatidylethanolamine (MTP-PE) (page 2, right column, 1st-2nd and 4th paras; passim).

One of ordinary skill would have reasonably expected muramyl tripeptide phosphatidylethanolamine to inhibit tumor growth because Pahl et al. teach liposome-encapsulated muramyl tripeptide phosphatidylethanolamine inhibited tumor growth, and further because Nam et al. teach using peptidoglycan (e.g. muramyl tripeptide phosphatidylethanolamine).
With respect to the claimed diameter, Nam et al. teach that the sHDL nanoparticles so formed are spherical and have a diameter of from about 5 nm to about 20 nm (page 40, lines 17-18). A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
With respect to claim 61, Nam et al. teach that the composition is configured for intravenous administration (page 69, lines 10-11).
With respect to claim 62, Nam et al. teach that the composition is configured for administration to a human (claim 5).
With respect to claim 63, it is noted that the claims are drawn to a composition, NOT a method. The delivery to myeloid progenitor cells located in the bone marrow is a property of the nanoscale assembly.


Response to Arguments
Applicant’s arguments filed on 11/01/2021 have been fully considered but they are not persuasive.
Applicant argues that “[T]he Office has not identified a reason that would have prompted a person of ordinary skill in the art to combine the elements in the way of the instant claims. Nam teaches a laundry list of various nanoparticles, including HDL nanoparticles, which may contain a wide range of different components including over 340 different apolipoproteins, apolipoprotein mimetics and mixtures thereof, a plurality of lipids including one or more different generic classes of natural or synthetic phospholipids, and provides a single generic recitation of cholesterol. A skilled artisan reading this would recognize that these provide a vast number of potential combinations with no specific guidance to arrive at the particular claimed composition comprising human apo A-I, specific phospholipid DMPC, and cholesterol from this broader disclosure and further chosen to combine muramyl tripeptide phosphatidylethanolamine from Pahl's liposome compositions. Moreover Nam et al. would have led a person of ordinary skill in the art away from selecting human apoA-I because Nam used peptide mimetics of apo-AI in its exemplary vaccines and explicitly teaches away from using purified or recombinant apoA-I because it can potentially trigger autoimmune responses: sHDL nanodiscs were synthesized with 22-mer peptides (22A), derived from the repeat [alpha]-helix domain of ApoAl with no sequence homology to endogenous ApoAl, thus averting potential trigger of autoimmunity”. 
Applicant also argues that “[T]he inventive compositions remain stable upon intravenous administration and exhibit targeted delivery to myeloid-biased progenitors in draining lymph nodes upon subcutaneous administration, i.e., not for targeted delivery to hematopoietic organs, like the bone marrow upon intravenous administration as claimed. As such, Nam cannot provide any guidance or direction as to exactly how its compositions should be modified to provide compositions which remain stable in systemic conditions upon intravenous administration and accumulate in the bone marrow as the claimed compositions have been shown to do. In fact, Nam teaches that its HDL nanoparticles would be unsuitable for this purpose because they do not show avidity for the bone marrow upon intravenous administration. Instead, Nam teaches that upon intravenous administration DiR-labeled sHDL accumulated in the liver: When sHDL was labeled by the fluorescent dye DiR and intravenously injected to mice, the majority of DiR signal was detected in the liver, with little or no signal in other organs”.
Applicant’s arguments are not persuasive.
Nam et al. teach preferred embodiments wherein the nanoparticle is sHDL (claim 41), wherein the sHDL nanoparticle comprises a mixture of at least one phospholipid and at least on HDL apolipoprotein (claim 47), and wherein the HDL apolipoprotein is apoA-I (claim 48). 
Thus, in contrary to Applicant’s arguments, the preferred nanoparticle of Nam et al. is the same nanoparticle instantly claimed with a different promoter drug.

The deficiencies of Nam et al. (i.e. a different promoter drug) are cured by the reference of Pahl et al., which teaches liposome-encapsulated muramyl tripeptide phosphatidylethanolamine inhibited tumor growth.
Therefore, the skilled artisan would have been motivated to use muramyl tripeptide phosphatidylethanolamine as the peptidoglycan of Nam et al. in order to treat tumor growth because Pahl et al. teach liposome-encapsulated muramyl tripeptide phosphatidylethanolamine inhibited tumor growth, and further because Nam et al. teach using peptidoglycan (e.g. muramyl tripeptide phosphatidylethanolamine).
Moreover, in contrary to Applicant’s arguments, Nam et al. clearly teach that its HDL nanoparticles can be used to treat lymphomas and leukemias (page 67, lines 8), wherein leukemias and lymphomas are malignant tumors of hematopoietic cells of the bone marrow (page 76, lines 29-30).
For the reasons stated above the rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
This rejection has been modified.
Claims 23, 34, 36-37, 39, 41, 49 and 60-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-18 of copending Application No. 16/862564 in view of Nam et al. (WO 2016/154544). 
‘564 teaches a nanobiologic composition comprising human apoA-I, a phospholipid, cholesterol and a promoter drug selected from MTP, MDP and MTP-PE (claim 1).
‘564 further teaches that the nanobiologic composition is a nanosphere with a size between about 10nm and 400nm in diameter (claim 1).
‘564 does not teach the phospholipid is DMPC.  
The teachings of Nam et al. have been discussed above (see rejection under 35 U.S.C. 103).
It would have been obvious to one of ordinary skill in the art to use DMPC as a phospholipid in the invention of ‘564 because Nam et al. teach a composition similar to the composition of ‘564, wherein the phospholipid is DMPC, can be used as a cancer vaccine.
The skilled artisan concerned with the treatment of tumor growth would have been motivated to use DMPC as a phospholipid in the composition of ‘564, and would have reasonably expected the resulting composition to be useful as a cancer vaccine because Nam et al. teach that a composition similar to the composition of ‘564, wherein the phospholipid is DMPC, can be used as a cancer vaccine.


Response to Arguments
Applicant requested that the provisional non-statutory double patenting rejection be held in abeyance until allowable subject matter has been determined in this application.
For this reason, the rejection is maintained.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658